Citation Nr: 1718453	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  08-32 545	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation for a left knee disability, currently rated as 30 percent prior to January 1, 2007, and 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from January 1995 to March 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction has been transferred to the RO in Cleveland, Ohio.

The Veteran testified before the undersigned Veterans Law Judge at a September 2012 hearing conducted via videoconference.  A transcript of the hearing is of record.

This case was previously before the Board in October 2012, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Also in October 2012, the Board also remanded the Veteran's appeal of the propriety of the January 2007 reduction in the evaluation assigned for her left knee disability for the issuance of a statement of the case (SOC).  The AOJ issued the SOC in June 2016.  While the appellant submitted a substantive appeal, it was determined to be untimely, and the appellant was so notified in writing by a September 2016 letter.  As the Veteran did not timely perfect an appeal of this issue, it is not within the Board's jurisdiction.

The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required.  The Veteran was recently provided a VA examination for her service-connected left knee disability in July 2016.  However, this examination is inadequate for rating purposes. 

The Court has recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The July 2016 VA examination report does not include any section for recording ranges of motion on active or passive testing.  While the examination report does include a question about weight-bearing, the question only asks about pain, not range of motion.  Therefore, as the July 2016 VA examination is inadequate under the holding in Correia, a new VA examination is necessary to address the severity of the Veteran's service-connected left knee disability.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to evaluate the severity of her service-connected left knee disability.  The entire claims file must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  All clinically indicated tests and consultations should be performed and any findings reported in detail.  The VA examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, instability, and/or incoordination of the left knee and to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner must specifically comment on the Veteran's lay statements as applicable.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




